Citation Nr: 1032543	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-09 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the legs, 
to include as secondary to service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for arthritis of the back, 
to include as secondary to service-connected PTSD.

3.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for spinal 
deterioration to include anterior cervical fusion.

4.  Entitlement to service connection for spinal deterioration to 
include anterior cervical fusion, to include as secondary to 
service-connected PTSD.

5.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for heart 
condition (to include cardiac pacemaker and tachy brady 
syndrome).

6.  Entitlement to service connection for heart condition (to 
include cardiac pacemaker and tachy brady syndrome), to include 
as secondary to service-connected PTSD.

7.  Entitlement to service connection for diabetes mellitus type 
II, to include as secondary to service-connected PTSD.

8.  Entitlement to an increased rating for service-connected 
PTSD, currently evaluated as 50 percent disabling.

9.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


INTRODUCTION

The Veteran had active service from August 1950 to March 1952.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

In December 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of this hearing is associated with the claims folder.  The 
Veteran submitted additional evidence at the hearing accompanied 
by a waiver of his right to have this evidence initially 
considered by the RO.  Accordingly, the Board may consider the 
newly submitted evidence in the first instance.  38 C.F.R. § 
20.1304(c) (2009).

The record reveals that claims of entitlement to service 
connection for neck and heart disorders were previously denied by 
a December 1987 rating decision.  Notwithstanding the RO's 
consideration of these claims on the merits, the Board has a 
legal duty to consider the new and material evidence issue 
regardless of the RO's actions.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 Fed. 3d. 1380 (Fed. Cir. 1996).

In a December 2009 statement, the Veteran noted that 
"[o]ne problem that [he] left out of [his] previous 
claims [was] his hearing loss."  The issue of entitlement 
to service connection for bilateral hearing loss has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for arthritis of 
the legs and back, neck disorder, heart disorder, and for 
diabetes mellitus type II, including as secondary to PTSD, as 
well as entitlement to TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The December 1987 RO rating decision that denied service 
connection for neck and heart disorders is final.

2.  The evidence received since that time includes evidence that 
is neither cumulative nor redundant, relates to an unestablished 
fact necessary to substantiate the claim for service connection 
for spinal deterioration to include anterior cervical fusion, and 
raises a reasonable possibility of substantiating the claim.

3.  The evidence received since that time includes evidence that 
is neither cumulative nor redundant, relates to an unestablished 
fact necessary to substantiate the claim for service connection 
for heart condition (to include cardiac pacemaker and tachy brady 
syndrome), and raises a reasonable possibility of substantiating 
the claim.

4.  The occupational and social impairment from the Veteran's 
PTSD more nearly approximates moderate.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for spinal 
deterioration to include anterior cervical fusion.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for heart condition 
(to include cardiac pacemaker and tachy brady syndrome).  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b)  (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to notify and assist a claimant 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, the VA 
will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).  Moreover, such notice errors may instead be cured by 
issuance of a fully compliant notice, followed by readjudication 
of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (reaffirming that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).

In light of the favorable determination with respect to whether 
new and material evidence has been received to reopen the claims 
of entitlement to service connection for neck and heart 
disorders, the Board finds that no further discussion of VCAA 
compliance is necessary at this time as any error that was 
committed as to either the duties to notify or assist is 
harmless.

In regard to the increased rating claim, in January 2007 and 
March 2007 letters, the RO provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
the claim, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will be 
obtained by VA.  Specifically, the letters advised the Veteran to 
provided evidence that his disability had worsened.  The letters 
also informed the Veteran of the necessity of providing medical 
or lay evidence demonstrating the level of disability, and the 
effect that the disability has on his employment.  The letters 
provided examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation and an 
effective date.  Thus, fully compliant notice was provided to the 
Veteran.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (providing that the VCAA notice in a claim for 
increased rating need not be "veteran specific").  The claim 
was last readjudicated in March 2009.  The Board finds that VA's 
duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to 
assist the Veteran in the development of his claim.  
Specifically, the information and evidence that have been 
associated with the claims file includes post-service VA 
treatment records and VA examination reports.  The Board finds 
that the VA examination reports are adequate for evaluation 
purposes because the examiner reviewed the claims file, 
considered the contentions of the Veteran, and addressed the 
relevant rating criteria, supported by data and a rationale.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. 
Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, submitting lay and medical evidence and providing 
hearing testimony.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
The Board finds that VA's duty to assist has been met.  

II.	New and Material Evidence

Pertinent Laws and Regulations

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  
If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim can 
be reopened and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 (West 
2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine continues to be 
binding precedent).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).



Analysis

	A.	Spinal Deterioration to include Anterior Cervical 
Fusion

In a December 1987 rating decision, the RO denied service 
connection for residuals of wound to the neck and neck injury on 
the basis that they were not shown in service.  In the notice of 
decision letter dated in December 1987, the RO advised the 
Veteran of the denial, which also included a Notice of Procedural 
and Appellate Rights.  The Veteran, however, did not appeal the 
decision and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2009).

The evidence of record at the time of the December 1987 rating 
decision included service treatment records that showed no 
relevant complaints or findings.  The DD Form 214 showed the 
Veteran received the Korean Service Medal and a Purple Heart 
Medal [for a wound (to the left knee and right arm) received on 
September 13, 1951.]  In the Veteran's February 1987 original 
application for compensation benefits, he contended that he 
sustained a neck injury in 1950 and a bullet wound to the neck in 
September 1951.  VA inpatient treatment records dated in February 
1987 indicated that the Veteran had a past medical history 
significant for a cervical fusion.  A 1987 VA examination report 
showed that the Veteran was evaluated for shrapnel wounds, 
including a wound to the neck.  The Veteran described that he was 
handling some ammunition and it blew up.  A bullet pierced his 
neck but did not go into the flesh, which he removed with his 
fingers.  He also maintained that he injured his neck in boot 
camp playing football.  He developed pain down his left arm in 
the upper arm.  This continued for about 20 years after the 
injury.  He went to the doctor "off and on" through the years 
and finally had an anterior fusion.  The physical examination 
revealed a 0.5" scar of the left neck representing the bullet 
wound.  The radiographic report noted an impression of operative 
fusion of C5-C6.  The examiner noted a diagnosis of bullet wound, 
minimal residual and postoperative anterior cervical fusion for 
disk disease.  

Relevant evidence received subsequent to the December 1987 rating 
decision includes VA treatment records dated from January 2007 to 
October 2009.  The May 2008 notice of disagreement showed the 
Veteran acknowledged that he was not treated for the claimed 
condition in service; rather, he contended that it was caused 
from the "stress and strain" of being an infantryman.  He 
claimed that he had complained to VA for years about his neck 
pains, but nothing was ever done except he was advised to 
exercise and take pain pills.  The February 2009 VA examination 
report showed the examiner opined that the disease of the 
Veteran's cervical spine was less likely than not related to any 
injury that he received in service.  X-rays revealed old fusion 
at C5-C6 and degenerative disc disease at C6-C7.  In a November 
2009 lay statement, L.K. recalled playing football with the 
Veteran during boot camp and that the Veteran had complained that 
he sustained whiplash during boot camp.  In a December 2009 
statement, the Veteran indicated that the neck injury he 
sustained in service playing football occasionally bothered him 
and as years went by it worsened.  He underwent physical therapy 
and eventually required an anterior cervical fusion in 1980.  At 
the December 2009 Board hearing, the Veteran indicated that he 
underwent physical therapy for his neck around 1953 or 1954.  

The RO previously denied service connection for a neck wound and 
injury on the basis that they were not shown in service.  The 
Board finds that L.K.'s November 2009 lay statement and new 
details from the Veteran pertaining to the circumstances 
surrounding the origin of his neck injury, and symptoms he 
experienced and treatment he received thereafter, are new, and 
material, relating to whether he incurred a neck injury in 
service.  For purposes of reopening a claim, the credibility of 
newly submitted evidence is generally presumed.  Kutscherousky, 
12 Vet. App. at 371.  Thus, new and material evidence has been 
received, and the claim is reopened.

           B.        Heart condition (to include Cardiac 
Pacemaker and Tachy Brady 
                       syndrome).

In a December 1987 rating decision, the RO denied service 
connection for atrial fibrillation with pacemaker on the basis 
that it was not shown in service.  In the notice of decision 
letter dated in December 1987, the RO advised the Veteran of the 
denial, which also included a Notice of Procedural and Appellate 
Rights.  The Veteran, however, did not appeal the decision and it 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2009).

The evidence of record at the time of the December 1987 rating 
decision included service treatment records that showed no 
relevant complaints or findings.  An April 1950 record showed the 
Veteran certified that he never suffered from fainting spells in 
the last five years.  VA treatment records showed that the 
Veteran was hospitalized in February 1987.  It was noted that the 
Veteran presented with a history of intermittent syncope since 
childhood, who was discovered to have long periods of sinus 
arrest on Holter Monitor while under evaluation for syncope.  The 
Veteran reported that episodes had occurred with stress in the 
past, but recently had become more frequent and unpredictable.  
He had a prior diagnosis of congenital absence of the right 
carotid which was documented "some time ago" by a private 
cardiologist.  He had never injured himself with these syncopal 
episodes and reported that these episodes generally resolved 
within 30 seconds and were not associated with pain or complete 
loss of consciousness.  The primary diagnosis was syncope 
secondary to sinus bradycardia.  The Veteran underwent temporary 
transvenous pacemaker placement, Holter Monitor times two, and 
permanent pacemaker placement.

Thereafter, VA treatment records dated from February 1987 to 
March 1987 showed the Veteran continued to complain of a 
fluttering feeling in the chest.  The Veteran reported that he 
had the symptoms for 15 years but no etiology or arrhythmias were 
ever documented before.  An impression of tachy brady syndrome 
was noted.  A 1987 VA examination report showed that the Veteran 
claimed that after he injured his neck playing football, he 
started fainting in boot camp but he never went to the doctor.  
He maintained that his heart would skip, seem to stop, and then 
"get up in his throat" and seem to jump.  The examiner noted a 
diagnosis of atrial fibrillation with pace maker.  

Relevant evidence received subsequent to the December 1987 rating 
decision includes VA treatment records dated from January 2007 to 
October 2009, which showed he was followed for his heart, 
including atrial flutter/tachy brady syndrome.
The May 2008 notice of disagreement showed the Veteran claimed he 
was told by "heart specialists" that his heart condition was 
caused by stress.  A November 2009 lay statement from L.K. 
recounted an incident in which the Veteran passed out but was not 
allowed to go to sick bay.  In a December 2009 statement, the 
Veteran claimed that he experienced occasional "cardiac 
arrhythmia" in boot camp and on one occasion he passed out.  The 
Veteran claimed that he often had these spells until February 
1987 when VA installed a pacemaker for his heart.  He claimed the 
November 2009 statement from L.K. corroborated his account.  He 
maintained that doctors tended to agree with him that his heart 
disorder was caused by stress from PTSD.  At the December 2009 
Board hearing, the Veteran reiterated that physicians had advised 
him that his heart condition was caused by stress from PTSD.  

The RO previously denied service connection for a heart condition 
on the basis that it was not shown in service.  The Board finds 
that L.K.'s November 2009 lay statement and new details from the 
Veteran pertaining to the circumstances surrounding the origin of 
his heart disorder, and symptoms he experienced and treatment he 
received thereafter, are new, and material, relating to whether 
he incurred a heart disorder in service.  For purposes of 
reopening a claim, the credibility of newly submitted evidence is 
generally presumed.  Kutscherousky, 12 Vet. App. at 371.  Thus, 
new and material evidence has been received, and the claim is 
reopened.

III.	Increased Rating - PTSD

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1 (2009).  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2 (2009); 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3 (2009); where there is 
a question as to which of two evaluations apply, assigning a 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 38 C.F.R. § 
4.7 (2009); and, evaluating functional impairment on the basis of 
lack of usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do 
not give past medical reports precedence over current findings, 
the Board is to consider the veteran's medical history in 
determining the applicability of a higher rating for the entire 
period in which the appeal has been pending.  Id.; Powell v. 
West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board 
acknowledges that a veteran may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods. 

Under the General Rating Formula for Mental Disorders, a 30 
percent rating contemplates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).

A 50 percent rating contemplates occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id. 

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name. Id.

One factor for consideration is the GAF score, which is based on 
a scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).  GAF scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  

Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In a May 2005 rating decision, the RO granted service connection 
for PTSD and assigned a 30 percent rating effective February 28, 
2005, the date of receipt of the Veteran's claim for benefits.  
The Veteran was provided notice of the award and his appellate 
rights in a May 2005 letter.  In particular, the Veteran was 
advised that if he disagreed with the decision that he had one 
year from the date of the letter to appeal the decision.  The 
instant claim for an increased rating from the Veteran was 
received on January 24, 2007, over one year from the May 2005 
notice of decision letter.  In a July 2007 rating decision, the 
RO increased the disability rating to 50 percent effective 
January 24, 2007, the date of receipt of the Veteran's new claim 
for an increased rating. 

In a February 2007 statement, the Veteran complained of an 
inability to perform his duties as "a business owner" due to 
PTSD which had required him to give up his business [log home 
business].  He complained of nightmares, communication problems, 
and memory deficits.  The Veteran also submitted an April 2005 
duplicate statement from his wife previously considered by the RO 
in the prior rating action of May 2005.  

VA treatment records include an October 2000 neuropsychological 
assessment that noted abnormal neuropsychological test results 
consistent with moderate cerebral dysfunction, primarily 
compromising memory functions.  A January 2007 mental health 
record showed that the Veteran complained of intrusive thoughts 
and guilt of killing individuals in the war.  The examiner 
observed that the Veteran presented with a clean and neat 
appearance.  He gave good eye contact and appeared alert and 
oriented times three.  His speech was normal for rate and rhythm.  
The content was logical but extremely circumstantial and 
detailed.  He appeared to have great difficulty remaining 
focused.  There was no evidence of psychosis or suicidal or 
homicidal ideation.  His affect appeared constricted, and his 
overall mood appeared to be somewhat dysphoric.  His judgment 
appeared intact.  There were no apparent gross deficits in 
cognitive functioning, unusual mannerisms, or observable 
psychomotor problems.  He was pleasant and cooperative throughout 
the session.  The examiner noted that overall the Veteran 
continued to be more concerned about his state of health (cancer) 
than his intrusive memories, even though he continued to mention 
the latter.  A February 2007 mental health record noted that the 
Veteran reported that he was giving up his business because of 
"too much stress" and "problems with recall for a long time."  
He complained of intrusive memories, nightmares, and memory 
deficits.  The examiner observed that the Veteran presented clean 
and neat in appearance.  He had good eye contact and appeared 
alert and oriented times three.  The delivery of his speech was 
of normal volume, rate, and rhythm.  The content was logical but 
circumstantial, and he tended to jump from subject to subject.  
There was no evidence of psychosis or suicidal or homicidal 
ideation.  His affect appeared constricted, and his overall mood 
appeared to be somewhat dysphoric.  Judgment appeared intact.  
There were no apparent gross deficits in cognitive functioning, 
unusual mannerisms, or observable psychomotor problems.  He was 
pleasant and cooperative throughout the session.  He spoke more 
about his intrusive memories than his cancer.   On Axis I, the 
examiner provided diagnoses of PTSD and major depressive 
disorder.  No GAF score was provided.  

The Veteran underwent a VA examination in February 2007.  The 
report of the examination notes the Veteran reported that he was 
currently being followed through the Mental Hygiene Clinic, and 
that he was not currently taking any psychotropic medications.  
The Veteran indicated that he was not doing very well because he 
had so many problems, namely, prostate cancer.  In terms of 
symptoms associated with his PTSD, he described his functioning 
as "up and down, back and forth."  He complained of nightmares 
that occurred two times a week.  There had been times when he hit 
the post of his bed.  He averaged approximately six hours of 
sleep a night.  He complained of daily intrusive thoughts about 
the war.  He had an exaggerated startle response.  He 
occasionally went to restaurants but not as much as in the past 
but he attributed that to financial concerns.  He went to large 
stores only as needed.  He maintained that he tried to watch war 
movies but they often were not realistic.  He felt guilty for the 
people he killed during the war.  He remained married to his wife 
of 56 years.  He and his wife got along well and were extremely 
close.  For the past two years he had been a "dealer for log 
homes," but he was going to have to sell the business to another 
dealer as his grandson decided not to partner with him.  The 
Veteran spent his time now doing yard work and working on his 
computer.  He did have friends with whom he visited.

On mental status examination, the examiner observed that the 
Veteran was casually groomed, and he was fully cooperative.  The 
examiner noted that he had no reason to doubt the information the 
Veteran had provided.  The examiner maintained that the Veteran 
displayed some dysphoria.  His speech was within normal limits 
with regard to rate and rhythm.  The Veteran's mood was 
depressed, and his affect was appropriate to content.  Thought 
processes and associations were logical and tight.  No loosening 
of associations was noted, nor was there any confusion.  His 
memory was grossly intact.  He was oriented in all spheres.  He 
did not report hallucinations and no delusional material was 
noted.  The Veteran's insight was adequate as was his judgment.  
He reported some suicidal ideation but denied intent, and he 
denied homicidal ideation.  On Axis I, the examiner provided a 
diagnosis of PTSD and assigned a GAF score of 51.  

The examiner commented that the Veteran's symptoms were moderate.  
The Veteran's depression was noted but secondary to his financial 
concerns and his prostate cancer diagnosis.  There was no 
evidence that the Veteran's PTSD symptoms precluded employment.  
He also did not report impaired social functioning.  His PTSD 
symptoms did not preclude activities of daily living.   

In the April 2007 VA Form 21-8940, the Veteran indicated that he 
last worked in October 2004.  

March and April 2007 VA treatment records noted findings similar 
to those described above.  The content of the Veteran's speech 
was logical and related to topics being discussed in the group.  
Another April 2007 record noted that the Veteran reported that he 
was depressed because of his physical problems (heart and 
cancer).  His thought content was logical but circumstantial.  
His affect appeared constricted.  The examiner noted that the 
Veteran appeared more concerned about his physical health than 
his PTSD symptoms.  A June 2007 record indicated that the Veteran 
filed for Chapter 13 bankruptcy in April.  His speech was of 
normal volume and somewhat pressured.  The content was logical 
but circumstantial and/or loosely connected.  He continued to 
typically mention problems coping with memories from the Korean 
Conflict at the end of the session.  The examiner noted that the 
Veteran appeared more concern about his physical health than his 
PTSD symptoms.  On Axis I, the examiner provided diagnoses of 
PTSD and major depressive disorder and assigned a GAF score of 
51.  A December 2007 record noted that the Veteran had complaints 
in connection with his prostate cancer.  His speech was normal 
and the content more goal-directed.  His affect appeared broad.  
On Axis I, the examiner provided diagnoses of PTSD and major 
depressive disorder but no GAF score was assigned.  A January 
2009 record noted that the Veteran appeared clean and neat in 
appearance and he gave fairly good eye contact.  He appeared 
alert and oriented times three.  The content of his speech was 
logical and related to topics being discussed in the group.  
There was no evidence of psychosis or suicidal or homicidal 
ideation.  His speech was normal.  His affect appeared broad but 
his overall mood appeared somewhat dysphoric.  His judgment 
appeared intact.  There were no apparent gross deficits in 
cognitive functioning, unusual mannerisms, or observable 
psychomotor problems.  February 2009 records noted similar 
findings.  

The Veteran underwent another VA examination in February 2009 by 
the same examiner who examined him in February 2007.  The report 
of the examination indicates that the examiner reviewed the 
claims file.  The Veteran reported that he continued to be 
followed through the Mental Health Clinic and still did not take 
any psychotropic medications.   The Veteran stated that things 
"kind of come and go."  He described an evening in which he 
read a couple of books on Korea and the next day his blood 
pressure had increased significantly.  He complained of 
nightmares that occurred three times a week.  He tended to get 
four to six hours of sleep a night.  He complained of frequent 
intrusive thoughts about the Korean Conflict.  He complained of 
an exaggerated startle response.  When he went out to eat he sat 
so that he could see the door.   He occasionally went to stores 
but he got what he needed and then would leave immediately.  He 
watched war movies but sometimes they made him nervous.  He 
remained married to his wife of 57 years and he indicated that he 
had "a good wife"; he felt close to her.  He had not worked 
since 2004.  In 2004, he was involved in a trucking company.  He 
had also worked as an accountant and was involved in corporate 
finance, but these days there was really not much that he did 
other than use his computer and help his wife with the chores.  
He did socialize regularly.  

On mental status examination, the Veteran was casually groomed 
and he was fully cooperative.  The examiner noted that he had no 
reason to doubt the information the Veteran provided.  The 
Veteran made little eye contact.  He did display some anxiety.  
His speech was within normal limits with regard to rate and 
rhythm.  His mood was generally euthymic.  His affect was 
appropriate to content.  Thought processes and associations were 
logical and tight.  No loosening of associations was noted, nor 
was there any confusion.  The examiner observed that although the 
Veteran reported some memory impairment, no gross impairment was 
noted during the examination.  He was oriented in all spheres, 
although he did not know the exact date.  He did not report 
hallucinations, and no delusional material was noted.  His 
insight and judgment were adequate.  He reported occasional 
suicidal ideation but denied intent.  On Axis I, the examiner 
provided a diagnosis of PTSD and assigned a GAF score of 53.  

The examiner commented that the Veteran's symptoms appeared 
moderate.  The examiner noted that he did not see evidence that 
there would be a marked changed in the Veteran's functioning over 
the next six to twelve months.  The examiner did not find 
evidence that the Veteran's PTSD symptoms precluded employment.  
The Veteran did not report any impairment in social functioning.  
The examiner did not find evidence of PTSD symptoms that 
precluded activities of daily living.  

In a December 2009 statement, the Veteran complained of memory 
deficits, excessive crying, panic attacks, depression, and 
nightmares.  

At the December 2009 Board hearing, the Veteran provided 
testimony similar to comments noted in the VA treatment records 
and VA examination reports.  He continued to complain of 
nightmares, and he reported that he and his wife slept in 
separate beds because sometimes he became violent in his sleep.  
He complained of panic attacks and memory deficits.  He claimed 
he had very few friends other than his neighbors and an "old 
buddy" from the service.  He did not like to shop but he did 
when it was necessary.  He did not like to be around a lot of 
people.  He further testified that he stopped working because of 
his PTSD.  He used to be a treasurer for a company for 29 years.  
He was also president of a company for 20 years, which he 
terminated "about two years ago," through which he ran his 
trucking business.  The trucking business became too stressful in 
recent years which was why he quit but then he testified that he 
put his money into a log home business.  He then maintained that 
he found out that he had prostate cancer and he did not feel he 
was going to live that long.  He lost money on the business 
venture and suffered bankruptcy and eventually got out of the 
business and retired. 

The evidence shows that the Veteran's PTSD is primarily 
manifested by nightmares/sleep disturbances, memory deficits, 
intrusive thoughts, guilt, exaggerated startle response, 
intermittent circumstantial speech, intermittent constricted 
affect, dysphoric mood, and anxiety/panic attacks.  These 
symptoms are consistent with the symptomatology associated with 
the currently assigned 50 percent evaluation and lesser included 
evaluations.  While the Veteran has reported on occasion that he 
has suicidal ideations, his overall mental disability picture 
does not more nearly approximate a 70 percent evaluation.

The Veteran contends that he has problems with his memory.  
Impairment of memory is contemplated in the currently assigned 
evaluation, and the evidence fails to show a more severe level of 
impairment consistent with symptomatology associated with a 
higher evaluation.  At the February 2007 and February 2009 VA 
examinations, the Veteran's memory was described as grossly 
intact.  In addition, VA treatment records and the VA examination 
reports show the Veteran's judgment appeared intact, and that he 
consistently demonstrated logical speech and no apparent gross 
deficits in cognitive functioning/thinking.  The Veteran presents 
with depression and dysphoric mood and he claims to experience 
panic attacks but these symptoms are contemplated in the 
currently assigned evaluation.  The evidence fails to show that 
the severity of the foregoing symptoms results in near-continuous 
panic or depression affecting the Veteran's ability to function 
independently, appropriately, and effectively.  The VA examiner 
observed that the Veteran's PTSD symptoms did not preclude his 
ability to perform the activities of daily living.  Also, by the 
Veteran's own report, he spends time doing yard work, he works on 
his computer, and he helps his wife with the chores.  He does not 
like crowds, but he is able to go to the store for necessary 
items and he is able to go to restaurants.  Thus, he is not in a 
state of near-continuous panic or depression. 

The evidence further fails to show that the Veteran is not able 
to establish and maintain effective relationships.  The Veteran 
has been married to his wife for over 50 years and has described 
the relationship as "extremely close."  At the February 2007 VA 
examination, the Veteran reported that he did have friends with 
whom he visited.  At the February 2009 VA examination, he 
indicated that he socialized regularly.  With respect to 
testimony he provided in December 2009, there was still the 
indication that he had some social relationships.  Thus, the 
Veteran retains the ability to establish and maintain effective 
relationships.  The Veteran further contends that his PTSD 
symptoms caused him to stop working.  The totality of the 
evidence of record, however, does not demonstrate that his PTSD 
results in total occupational impairment.  The Veteran has 
described that stress from his PTSD caused him to give up 
working.  VA treatment records and the VA examination reports are 
replete with references that the Veteran was very concerned about 
his state of health given his cancer prognosis as would be 
expected.  At the February 2007 VA examination, the Veteran 
reported that he had to give up his log home business because his 
grandson decided not to partner with him.  The VA examiner 
maintained that the Veteran's depression was secondary to 
financial concerns and his prostate cancer diagnosis.  At the 
Board hearing, the Veteran provided testimony that essentially 
indicated that his cancer diagnosis and financial difficulties 
contributed to his retirement.  Most significantly, in the 
medical judgment of the VA examiner, the Veteran's PTSD symptoms 
are not considered of such severity so as to preclude employment.  
By the Veteran's own report, he had a very long steady history of 
employment which co-existed with PTSD.  It is in later years that 
additional factors have contributed to the employment 
difficulties as described above.  Thus, while the Veteran's PTSD 
symptoms clearly result in occupational impairment, it is not 
shown to be total.  Occupational impairment is contemplated in 
the currently assigned evaluation. 

The Veteran has also at all times been described in the VA 
treatment and examination reports as alert and oriented in all 
spheres notwithstanding not knowing the exact date at the 2009 VA 
examination.  He also presented with a clean and neat appearance.  
He has also not described obsessional rituals or an impaired 
impulse control.  Lastly, the VA examiner described the overall 
severity of the Veteran's PTSD symptoms as moderate and assigned 
GAF scores of 51 and 53, which are scores reflective of moderate 
impairment.  For these reasons, the Board finds that the 
Veteran's PTSD more nearly approximates the symptomatology 
associated with the currently assigned 50 percent evaluation.  

The Board has not assigned staged ratings as the factual findings 
do not show distinct time periods that the Veteran's disability 
warranted different ratings.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Consideration has also been given to whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably raised 
by the record).  In determining whether an extra-schedular 
evaluation is for consideration, the Board must first consider 
whether there is an exceptional or unusual disability picture, 
which occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
Veteran's service-connected disability.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, the Board must next consider whether 
the disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extra-schedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not required.  
38 C.F.R. § 3.321(b)(1)(2009); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  An 
evaluation in excess of 50 percent is provided for certain 
manifestations of the service-connected PTSD disability but the 
evidence reflects that those manifestations are not present in 
this case.  Additionally, the diagnostic criteria adequately 
describe the severity and symptomatology of the Veteran's 
disability, as the criteria assess the level of occupational and 
social impairment attributable to the Veteran's symptoms.  As the 
Board finds that the Veteran's disability picture is contemplated 
by the rating schedule, the inquiry ends and the Board need not 
consider whether the disability picture exhibits other related 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Accordingly, referral for 
consideration of an extra-schedular rating is not warranted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for spinal deterioration to 
include anterior cervical fusion
 is reopened, and the claim is granted to this extent only.

New and material evidence having been received, the claim of 
entitlement to service connection for heart condition (to include 
cardiac pacemaker and tachy brady syndrome) is reopened, and the 
claim is granted to this extent only.

A rating in excess of 50 percent for PTSD is denied.


REMAND

After a review, the Board observes that further development is 
required prior to adjudicating the Veteran's claims.

Arthritis of the Legs, including as secondary to PTSD

In a December 2009 statement, the Veteran complained that his 
left knee was sometimes unstable, which most recently caused him 
to fall down a stairway.  At the December 2009 Board hearing, the 
Veteran affirmed that it was his contention that he had a 
disability of the legs that was caused by the general 'wear and 
tear' of being a combat veteran.  He acknowledged that he had not 
been diagnosed with arthritis of the legs.  

The record reflects that service connection was established for a 
scar, residuals of a combat wound to the left knee in the 
December 1987 rating decision.  He is assigned a noncompensable 
evaluation for the scar under Diagnostic Code 7805.  The Veteran 
currently contends that he is experiencing instability of the 
left knee which is a separately ratable disability.  See 8 C.F.R. 
§ 4.71, Diagnostic Code 5257 (assigning evaluations for 
impairment of the knee manifested by recurrent subluxation or 
lateral instability).  Given the nature of the service-connected 
disability (combat wound), the Board finds it necessary to afford 
the Veteran a VA examination to determine whether any additional 
disability of the knee is etiologically related to the Veteran's 
combat wound to the left knee.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).

Any available outstanding treatment records pertaining to 
treatment for the left knee should be obtained. 

Arthritis of the Back, including as secondary to PTSD

In the May 2008 notice of disagreement, the Veteran acknowledged 
that he was not treated for the claimed condition in service; 
rather, he contended that it was caused from the "stress and 
strain" of being an infantryman.  He claimed that he had 
complained to VA for years about his back, but nothing was ever 
done except he was advised to exercise and take pain pills.  In a 
December 2009 statement and at the December 2009 Board hearing, 
the Veteran indicated that the physical requirements of service 
caused trauma to his back.  

VA treatment records show a January 2007 record noted an 
assessment of low back pain.  A February 2006 x-ray revealed 
degenerative arthritic disease of the lumbar spine.  A May 2007 
record showed the Veteran complained that he had had problems 
with his back ever since Korea.  An August 2006 intravenous 
pyelogram (IVP) also revealed that the Veteran had degenerative 
changes in the lumbar spine.  A June 2008 x-ray revealed disc 
narrowing at the L5/S1 level.  An August 2008 computed tomography 
(CT scan) of the lumbar spine revealed mild degenerative changes 
of the lower lumbar spine most pronounced at L4-L5.

The February 2009 VA examination report shows the Veteran was 
noted to have claimed that the physical requirements of his 
service "undoubtedly had some [e]ffect on his spine."  The 
examiner provided a diagnosis of degenerative disc disease of the 
lumbar spine.  The examiner noted that after having reviewed the 
claims file and service treatment records and examination of the 
Veteran, it was his opinion that the disease of the Veteran's 
lumbar spine was less likely than not related to any injury that 
he received in service.  

The VA examiner, however, provided no supporting rationale for 
the nexus opinion rendered.  Once VA provides an examination in a 
service connection claim, the examination must be adequate or VA 
must notify the veteran why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate 
examination must support its conclusion with an analysis that can 
be weighed against contrary opinions and be based upon prior 
medical history and examinations.  Stefl v. Nicholson, 21 Vet. 
App. 120, 124-25 (2007); Barr, 21 Vet. App. at 311.  In Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), the Court found 
that a medical opinion that includes only data and conclusions is 
accorded no weight.  A mere conclusion by a medical doctor is 
insufficient to allow the Board to make an informed decision as 
to what weight to assign the doctor's opinion.  Stefl, 21 Vet. 
App. at 125.  Because the VA examiner provided no supporting 
rationale for the nexus opinion rendered, the February 2009 VA 
examination is inadequate.  Accordingly, the Veteran should be 
afforded a new VA examination and another nexus opinion should be 
obtained.    

Any available outstanding treatment records pertaining to 
treatment for the back should be obtained. 

Spinal Deterioration to include Anterior cervical fusion, 
including as secondary to PTSD

The February 2009 VA examination report shows the examiner noted 
that the Veteran described an injury to his neck from playing 
football in service.  The examiner further noted that the Veteran 
had a cervical fusion in 1980 and that it was the Veteran's 
contention that the physical requirements of his service 
"undoubtedly had some [e]ffect on his spine."  The Veteran was 
also noted to have reported on the claimed in-service bullet 
wound to his neck, which the examiner observed was not documented 
in the service treatment records.  The physical examination did 
not reveal a scar [other than from the anterior cervical fusion].  
The examiner maintained that he did not see anything related to a 
previous bullet injury.  The examiner provided a diagnosis of no 
evidence on exam of residuals of shrapnel or bullet injury to the 
left neck and degenerative disease of the cervical spine, status 
postoperative anterior cervical fusion.  The examiner noted that 
after having reviewed the claims file and service treatment 
records and examination of the Veteran, it was his opinion that 
the disease of the Veteran's cervical spine was less likely than 
not related to any injury that he received in service.  

As the Veteran's claim has been reopened, VA's duty to provide an 
adequate examination applies.  The VA examiner provided no 
supporting rationale for the nexus opinion rendered.  Indeed, 
while no evidence of a bullet injury to the left neck was 
detected at the examination, residuals of such injury were found 
on VA examination back in 1987.  As such, the February 2009 VA 
examination is inadequate.  Stefl v, 21 Vet. App. at 124-25; 
Barr, 21 Vet. App. at 311; Nieves-Rodriguez, 22 Vet. App. at 304.  
Accordingly, the Veteran should be afforded a new VA examination 
and another nexus opinion should be obtained.    

The Veteran also contends that he underwent treatment for his 
neck throughout the years.  Any available outstanding treatment 
records pertaining to such treatment should be obtained. 

Heart condition (to include cardiac pacemaker and tachy brady 
syndrome), including as secondary to PTSD

As the Veteran's claim has been reopened, VA is required to 
provide a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).  A medical examination or 
medical opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but as follows: (1) contains competent lay or 
medical evidence of a current diagnosed disability or persistent 
or recurrent symptoms of disability; (2) establishes that the 
veteran suffered an event, injury, or disease in service, or has 
a disease or symptoms of a disease subject to a VA presumption 
manifesting during an applicable presumptive period, provided the 
claimant has qualifying service; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with another 
service- connected disability.  Id.  The evidence of a link 
between a current disability and service must be competent. Wells 
v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).  The threshold for 
finding a link between a current disability and service is low.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The veteran's 
report of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  McLendon, 20 Vet. App. at 83.  Also, in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit held that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Id. at 1376-77.  

There is evidence of record that the Veteran suffered an episode 
of syncope and symptoms of fluttering of the heart during service 
and that he currently suffers from a heart disability, including 
atrial flutter/tachy brady syndrome.  There is also a lay 
indication that the claimed heart disability may be associated to 
symptoms noted in service based on the Veteran's report of a 
continuity of symptomatology or may be associated with PTSD based 
on the Veteran's reporting of a contemporaneous medical 
diagnosis.  The determination of the etiology of the Veteran's 
heart disease is "medical in nature."  Barr, 21 Vet. App. at 
309.  Accordingly, the Board finds that a medical examination and 
opinion are necessary to decide the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

Any available outstanding treatment records pertaining to 
treatment for the heart should also be obtained. 

Diabetes mellitus type II, including as secondary to PTSD

In a February 2007 statement, the Veteran maintained that he was 
diagnosed with diabetes mellitus in his early thirties which 
"ha[d] now been determined by the medical establishment as 
possibly caused by stress."  In the May 2008 notice of 
disagreement, the Veteran claimed that it was "a well known 
fact" that diabetes could be caused by and worsened by stress 
[PTSD].  He noted that "[o]bviously [he] was not treated for 
this condition while in the service" and that he was diagnosed 
with the condition in his early twenties.  In a December 2009 
statement, the Veteran claimed that his diabetes could have been 
caused by his combat service as a residual of a "cold injury" 
[cold weather].  At the December 2009 Board hearing, he claimed 
for the first time that he was diagnosed with diabetes in 1954 or 
1955.  He contended that he could have experienced symptoms of 
diabetes in service.  

Service treatment records are absent any relevant complaints or 
findings.  The March 1952 separation examination report was 
negative including a urinalysis which tested for albumin and 
sugar.  Service examination reports and reports of medical 
history dated in 1953, 1954, 1955, 1958, 1960, 1961, and 1964 
were similarly negative, including the urinalyses.  VA inpatient 
treatment records dated in February 1987 indicated that the 
Veteran had a past medical history significant for non-insulin 
dependent diabetes.  A 1987 VA examination report showed that the 
Veteran reported that he stopped having diarrhea [sometime after 
1965] when he was diagnosed with diabetes and went on a diet, 
which apparently changed his bowel function.
   
Given the above evidence, the Board finds that VA's duty to 
assist extends to affording the Veteran a VA examination and 
obtaining a medical opinion on the issue of entitlement to 
secondary service connection only.  There is a lay indication 
that diabetes mellitus may be associated with PTSD based on the 
Veteran's reporting of medical research.  The determination of 
the etiology of the Veteran's diabetes mellitus is "medical in 
nature."  Barr, 21 Vet. App. at 309.  As such, the Board finds 
that a medical examination and opinion are necessary to decide 
the secondary service connection aspect of the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

Any available outstanding treatment records pertaining to 
treatment for diabetes mellitus should be obtained. 

Entitlement to TDIU

As for the TDIU claim, this issue is not ripe for Board 
adjudication at this time as a grant of service connection for 
any of the above disabilities could affect the outcome of the 
issue of whether the Veteran's service-connected disabilities 
render him unemployable.  Accordingly, the TDIU claim is 
considered to be inextricably intertwined with the service 
connection claims.  

Deficiency in VCAA Notice

The March 2007 VCAA letter shows the Veteran was not advised of 
the specific elements necessary to establish service connection 
for a disability on a secondary basis.  He also was not provided 
notice of the appropriate regulation in the March 2009 statement 
of the case.  Accordingly, this deficiency in notice should be 
corrected on remand. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send the Veteran a corrective VCAA 
notice that sets forth the elements 
necessary to establish service connection 
for arthritis of the legs, arthritis of 
the back, spinal deterioration to 
include anterior cervical fusion, heart 
condition (to include cardiac pacemaker 
and tachy brady syndrome), and diabetes 
mellitus as secondary to service-connected 
PTSD.  

Also, request that the Veteran furnish the 
names, addresses, and dates of treatment of 
all medical providers from whom he received 
treatment for his arthritis of the legs 
and back, neck, heart, and diabetes 
disabilities since service.  After securing 
the necessary authorizations for release of 
this information, seek to obtain copies of 
all treatment records referred to by the 
Veteran, and which have not already been 
associated with the claims folder.  

2.  Thereafter, schedule the Veteran for an 
appropriate VA examination to determine the 
nature of any low back disorder, neck 
disorder, including anterior cervical 
fusion, and left knee disorder (other 
than residual scar from combat wound), and 
to provide an opinion as to their possible 
relationship to service.  The claims file 
should be provided to and reviewed by the 
examiner, and the examination report should 
reflect that this was done.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability or 
greater) that any low back disorder, neck 
disorder, and left knee disorder (other 
than residual scar from combat wound) is 
related to an incident of the Veteran's 
military service. 

The examiner is to accept as fact that the 
Veteran sustained a neck injury during boot 
camp from playing football, and that the 
Veteran sustained a bullet wound to the 
left neck during service.  The examiner is 
to consider the Veteran's contention that 
the general physical requirements of combat 
caused his neck and low back disabilities.  
If the examiner is of the opinion that an 
opinion cannot be provided without 
resorting to speculation then he/she must 
provide a detailed medical explanation as 
to why this is so.

3.  Schedule the Veteran for an appropriate 
VA examination to determine the nature of 
any heart disorder (to include cardiac 
pacemaker and tachy brady syndrome), 
and to provide an opinion as to its 
possible relationship to service or 
service-connected PTSD.  The claims file 
should be provided to and reviewed by the 
examiner, and the examination report should 
reflect that this was done.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability or 
greater) that any heart disorder (a) is 
related to an incident of the Veteran's 
military service, or (b) is caused or 
aggravated (permanently worsened beyond its 
normal progress) by his service-connected 
PTSD.  If aggravation is shown, the 
examiner should quantify the degree of 
aggravation, if possible.

The examiner is to accept as fact that the 
Veteran experienced an episode of syncope 
and feelings of fluttering of the heart 
during service.  The examiner is to 
consider the Veteran's contention that 
stress from the Veteran's PTSD caused or 
permanently worsened the heart disorder.  
If the examiner is of the opinion that an 
opinion cannot be provided without 
resorting to speculation then he/she must 
provide a detailed medical explanation as 
to why this is so.

4.  Schedule the Veteran for an appropriate 
VA examination to determine the nature of 
any diabetes mellitus, and to provide an 
opinion as to its possible relationship to 
service-connected PTSD.  The claims file 
should be provided to and reviewed by the 
examiner, and the examination report should 
reflect that this was done.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability or 
greater) that any diabetes mellitus is 
caused or aggravated (permanently worsened 
beyond its normal progress) by his service-
connected PTSD.  If aggravation is shown, 
the examiner should quantify the degree of 
aggravation, if possible.

The examiner is to consider the Veteran's 
contention that stress from the Veteran's 
PTSD caused or permanently worsened the 
diabetes mellitus.  If the examiner is of 
the opinion that an opinion cannot be 
provided without resorting to speculation 
then he/she must provide a detailed medical 
explanation as to why this is so.

5.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case, to include notice of the 
regulation pertaining to secondary service 
connection, and given an opportunity to 
respond before the case is returned to the 
Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


